                       Case 21-03469 Document 1-1 Filed in TXSB on 07/15/21 Page 1 of 2
                                                               2600 Eagan Woods Dr, Suite 400                  60 East 42nd Street, 46th Floor
                                                               St. Paul, MN 55121                                        New York, NY 10165
                                                               651-406-9665                                                    212-267-7342

Defendant:                 Advanced Electrical Systems, Inc.
Bankruptcy Case:           Dean Foods Company, et al.
Preference Period:         Aug 14, 2019 - Nov 12, 2019
                                                     Transfers During Preference Period

                       Debtor(s) Incurring
Debtor Transferor(s)    Antecedent Debt      Check Number    Check Amt      Clear Date     Invoice Number         Invoice Date      Invoice Amt
Dean Foods                Dean Foods         PC24692169274    $750.00       10/2/2019     InvDate:9/24/2019_      9/24/2019            $750.00
Company                  Company and          100180173836                                         4
                        Southern Foods
                          Group, LLC
Dean Foods                Dean Foods         PC24692169246    $1,873.00     9/4/2019      InvDate:8/28/2019       8/28/2019          $1,873.00
Company                  Company and          100884124171
                        Southern Foods
                          Group, LLC
Dean Foods                Dean Foods         PC24692169269    $1,472.87     9/27/2019     InvDate:9/24/2019_      9/24/2019          $1,472.87
Company                  Company and          100900173626                                         1
                        Southern Foods
                          Group, LLC
Dean Foods                Dean Foods         PC24692169269    $632.11       9/27/2019     InvDate:9/24/2019_      9/24/2019            $632.11
Company                  Company and          100900173634                                         2
                        Southern Foods
                          Group, LLC
Dean Foods                Dean Foods         PC24692169274    $625.00       10/2/2019     InvDate:9/19/2019_      9/19/2019            $625.00
Company                  Company and          100180173778                                         1
                        Southern Foods
                          Group, LLC
Dean Foods                Dean Foods         PC24692169274    $812.50       10/2/2019     InvDate:9/13/2019       9/13/2019            $812.50
Company                  Company and          100180173786
                        Southern Foods
                          Group, LLC
Dean Foods                Dean Foods         PC24692169274    $1,472.87     10/2/2019     InvDate:9/24/2019_      9/24/2019          $1,472.87
Company                  Company and          100180173794                                         3
                        Southern Foods
                          Group, LLC
Dean Foods                Dean Foods         PC24692169274    $500.00       10/2/2019     InvDate:9/16/2019       9/16/2019            $500.00
Company                  Company and          100180173802
                        Southern Foods
                          Group, LLC
Dean Foods                Dean Foods            1514859       $9,222.00     9/16/2019           2925              7/29/2019          $9,222.00
Company                  Company and
                        Southern Foods
                          Group, LLC
Dean Foods                Dean Foods         PC24692169274    $625.00       10/2/2019     InvDate:9/19/2019_      9/19/2019            $625.00
Company                  Company and          100180173828                                         2
                        Southern Foods
                          Group, LLC
Dean Foods                Dean Foods         PC24692169306    $250.00       11/4/2019     InvDate:10/22/2019      10/22/2019           $250.00
Company                  Company and          100124646725
                        Southern Foods
                          Group, LLC
Dean Foods                Dean Foods         PC24692169274    $875.00       10/2/2019     InvDate:9/24/2019_      9/24/2019            $875.00
Company                  Company and          100180173844                                         5
                        Southern Foods
                          Group, LLC




Advanced Electrical Systems, Inc. (2241673)
Bankruptcy Case: Dean Foods Company, et al.
Jul 13, 2021                                                        Exhibit A                                                          P. 1
                          Case 21-03469 Document 1-1 Filed in TXSB on 07/15/21 Page 2 of 2
                                                         Transfers During Preference Period

                          Debtor(s) Incurring
Debtor Transferor(s)       Antecedent Debt       Check Number    Check Amt      Clear Date     Invoice Number      Invoice Date   Invoice Amt
Dean Foods                    Dean Foods         PC24692169291    $500.00      10/21/2019     InvDate:10/2/2019    10/2/2019         $500.00
Company                      Company and          100810351207
                            Southern Foods
                              Group, LLC
Dean Foods                    Dean Foods         PC24692169291    $1,804.91    10/21/2019     InvDate:10/9/2019_   10/9/2019       $1,804.91
Company                      Company and          100810351215                                         1
                            Southern Foods
                              Group, LLC
Dean Foods                    Dean Foods         PC24692169291    $750.00      10/21/2019     InvDate:10/9/2019_   10/9/2019         $750.00
Company                      Company and          100810351223                                         2
                            Southern Foods
                              Group, LLC
Dean Foods                    Dean Foods         PC24692169291    $1,071.63    10/21/2019     InvDate:10/17/2019   10/17/2019      $1,071.63
Company                      Company and          100810351231
                            Southern Foods
                              Group, LLC
Dean Foods                    Dean Foods         PC24692169291    $250.00      10/21/2019     InvDate:10/1/2019    10/1/2019         $250.00
Company                      Company and          100810351249
                            Southern Foods
                              Group, LLC
Dean Foods                    Dean Foods         PC24692169306    $1,973.20     11/4/2019     InvDate:10/28/2019   10/28/2019      $1,973.20
Company                      Company and          100124646717
                            Southern Foods
                              Group, LLC
Dean Foods                    Dean Foods         PC24692169274    $3,418.90     10/2/2019     InvDate:9/26/2019    9/26/2019       $3,418.90
Company                      Company and          100180173810
                            Southern Foods
                              Group, LLC

       Totals:         19 transfer(s),   $28,878.99




Advanced Electrical Systems, Inc. (2241673)
Bankruptcy Case: Dean Foods Company, et al.
Jul 13, 2021                                                            Exhibit A                                                   P. 2
